       Case 1:19-cr-00164-LO Document 22 Filed 05/16/19 Page 1 of 3 PageID# 54
s




                                                                                                      FILED
                                                                                                  IN OPEN COURT
                         IN THE UNITED STATES DISTRICT COURT FOR THE
                                   EASTERN DISTRICT OF VIRGINIA


                                            Alexandria Division
                                                                                            ClfRK U.S. DISTRICT COURT
                                                                                              ALEXANDRIA. VIRRIWIA
    UNITED STATES OF AMERICA
                                                          Case No. 1:19-CR-1G^
                    V.

                                                          Count 1: 18 U.S.C. § 2252(a)(2)&(b)(1)
    MICHAEL BUTLER,                                       Receipt of Child Pornography

                          Defendant.                      Count 2: 18 U.S.C. § 2252(a)(4)(B)&(b)(2)
                                                          Possession of Child Pornography

                                                          Forfeiture Notice: 18 U.S.C. § 2253(a)


                                              INDICTMENT
                                 May 2019 Term - at Alexandria, Virginia

                                               COUNT ONE
                                     (Receipt of Child Pornography)

    THE GRAND JURY CHARGES THAT:


             In or about March 2015, in Sterling, Virginia, within the Eastern District of Virginia, the

    defendant, MICHAEL BUTLER,knowingly received and attempted to receive one or more visual

    depictions using a means and facility of interstate and foreign commerce, and which visual

    depictions had been shipped and transported in and affecting interstate and foreign commerce, and

    which contained materials which had been so shipped and transported, by any means, including

    by computer; and the production of such visual depictions involved the use of a minor engaging

    in sexually explicit conduct and the visual depictions were of such conduct, to wit: digital visual

    depictions of minors engaged in sexually explicit conduct that the defendant received and

    attempted to receive via a peer-to-peer network using a Toshiba Satellite laptop with a 750GB hard

    drive.


             (In violation of Title 18, United States Code, Section 2252(a)(2)& (b)(1).)
Case 1:19-cr-00164-LO Document 22 Filed 05/16/19 Page 2 of 3 PageID# 55
Case 1:19-cr-00164-LO Document 22 Filed 05/16/19 Page 3 of 3 PageID# 56
